                                            Case 20-51078-tnw Doc 185-9 Filed 03/31/21 Entered 03/31/21 17:32:11                                                            Desc
                                                       Exhibit I - ADR Arbitrage Funds Flow Diagram Page 1 of 1
                                                               DS Exhibit I - ADR Arbitrage Funds Flow Diagram

                                                               4                                                                                               1
                                                           USD Cash                                                                                         Euro Cash
                 US purchaser of ADRs                                                                        Prime Broker                                               Seller of Ords
                       (Market)                                                                                                                                           (Market)
                                                            Sell ADRs                                                                                        Buy Ords




                                                                                  USD payment For issuance




                                                                                                                                        Ords delivery FOP
                                                                                                                ADRs delivery FOP
                                                                                  Or discounted charge.
                                                                              5                                3                    2




                                                                                                      ADR Depositary
                                                                                                        (“Depot”)




On trade date (not shown): Buy Ordinary shares and sell same quantity of corresponding ADRS at a premium simultaneously in the market. 1) On settlement date (T+2) deliver Euro Cash and
receive Ordinary shares resulting from the “BUY” transaction; 2) Deliver to Depot the Ordinary shares free of payment (FOP) for cancellation to issue corresponding ADRs; 3) Depot delivers
ADRs free of payment (FOP) via DTC into clearing account; 4) Deliver those same ADRs received from the Depot to satisfy delivery obligation resulting from the ADR “SELL” transaction and
receive USD cash equal to Euro cash sent out this morning; (now broker is flat cash and securities; net position is “0”) and 5) End of month; Depot is billed/invoiced for creations of ADRs or
Depot applies discounted charge to broker for cancellations/creations. Premium will be > Depot charge.
